      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 1 of 18



William W. Mercer                        Deidre G. Duncan (Pro hac vice)
Brianne McClafferty                      Karma B. Brown (Pro hac vice)
HOLLAND & HART LLP                       HUNTON ANDREWS KURTH LLP
401 North 31st Street, Suite 1500        2200 Pennsylvania Avenue, NW
Billings, MT 59101                       Washington, DC 20037
(406) 252-2166                           (202) 955-1500
wwmercer@hollandhart.com                 dduncan@HuntonAK.com
bcmclafferty@hollandhart.com             kbbrown@HuntonAK.com

    Counsel for Defendant-Intervenors American Gas Association, American
    Petroleum Institute, Association of Oil Pipe Lines, Interstate Natural Gas
  Association of America, and National Rural Electric Cooperative Association
               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION
NORTHERN PLAINS RESOURCE
COUNCIL, et al.,
    Plaintiffs,
      v.                                  Case No. CV-19-44-GF-BMM
U.S. ARMY CORPS OF ENGINEERS,             NWP 12 COALITION’S REPLY IN
et al.,                                   SUPPORT OF FEDERAL
        Defendants, and                   DEFENDANTS’ MOTION FOR
                                          PARTIAL STAY PENDING
THE STATE OF MONTANA,
                                          APPEAL
TRANSCANADA KEYSTONE
PIPELINE, LP, TC ENERGY
CORPORATION, AMERICAN GAS
ASSOCIATION, AMERICAN
PETROLEUM INSTITUTE,
ASSOCIATION OF OIL PIPE LINES,
INTERSTATE NATURAL GAS
ASSOCIATION OF AMERICA, and
NATIONAL RURAL ELECTRIC
COOPERATIVE ASSOCIATION,
     Defendant-Intervenors.
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 2 of 18



                                           Table of Contents

I.    There is Broad Accord that the Court’s Order Is Overbroad and
      Relief Is Warranted. ........................................................................................1

      A.       All Parties Agree the Court’s Current Order Goes Too Far. ................2

      B.       There Is No Rational Basis for Plaintiffs’ “Fix.”..................................4

      C.       Plaintiffs Lack Standing........................................................................6

      D.       Plaintiffs’ Proposed Narrowing of the Vacatur Fails to
               Address the Real and Significant Harms and Regulatory
               Uncertainty Created by the Order. ........................................................9

      E.       Vacatur of NWP 12 Is Not Warranted Under these
               Circumstances. ....................................................................................11

II.   Conclusion.....................................................................................................13

Certificate of Compliance

Certificate of Service




                                                         i
       Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 3 of 18



I.    There is Broad Accord that the Court’s Order Is Overbroad and Relief
      Is Warranted.

      The NWP 12 Coalition strongly supports the Federal Defendants’ motion for

partial stay of the Court’s extraordinary order pending appeal. (Doc. 131). For the

reasons explained in our memorandum, a stay of the Court’s order pending appeal

is warranted because the NWP 12 Coalition, its members, and the public will

unnecessarily suffer significant and irreparable harm from vacatur of Nationwide

Permit 12 (“NWP 12”).1 (Doc. 138).

      The Federal Defendants are likely to prevail on appeal. The Court erred by:

(1) providing relief Plaintiffs did not request and in contradiction to representations

by the Court that NWP 12 would remain available to Defendants and others; (2)

abusing its discretion in vacating NWP 12, despite the significant disruption and

serious and irremediable harms that will result; and (3) issuing broad, nationwide

injunctive relief that exceeds the specific harms shown by Plaintiffs, enjoins

thousands of projects across the country that are necessary to ensure safe and

reliable access to energy, and thus is contrary to the public interest.




      1  The NWP 12 Coalition includes the American Gas Association (“AGA”),
American Petroleum Institute (“API”), Association of Oil Pipe Lines (“AOPL”),
Interstate Natural Gas Association of America (“INGAA”), and National Rural
Electric Cooperative Association (“NRECA”) (collectively, the “NWP 12
Coalition” or “Coalition”).

                                           1
       Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 4 of 18



      Plaintiffs admit the overbreadth of the Court’s remedy and propose to

narrow it to cure the overreach. (Doc. 144 at 1-2). The NWP 12 Coalition agrees

that relief is warranted, but Plaintiffs’ novel remedy has no basis in the record.

Instead, consistent with Plaintiffs’ Complaint and repeated representations during

the litigation, NWP 12 should remain in place and be remanded to the Corps. (See,

e.g., Doc. 50 at 3; Doc. 36 at 87-88).

      The Coalition submits this reply to address five points.

      A.     All Parties Agree the Court’s Current Order Goes Too Far.

      Plaintiffs acknowledge the order is overbroad. (Doc. 144 at 1-2). Plaintiffs

go to great lengths to argue that the Court had discretion to award relief they

explicitly disavowed.2 (Id. at 8-10, 21). But, at the same time, they concede that

narrowing is necessary to avoid great harm to the public at large. (Id. at 9

(“propos[ing] [to] narrow[] the scope of the vacatur and injunction to minimize …

disruption.”)). Indeed, in contending that the public interest does not require a

stay, Plaintiffs’ sole argument is that their proposed narrowing of the Court’s order

would “avoid[] any associated harms to the public.” (Id. at 39).

      Notably, during summary judgment briefing, Plaintiffs specifically stated

that they did not seek to “have NWP 12 broadly enjoined [because] … this case …


      2 Plaintiffs did not seek to vacate NWP 12, but rather sought vacatur and
injunctive relief only as to Keystone XL approvals. (Doc 52 at 2; Doc. 50 at 3;
Doc. 36 at 87-88).

                                          2
       Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 5 of 18



is not meant to affect other uses of NWP 12 that provide a public benefit and would

have only minimal environmental impacts.” (Doc. 107 at 56-57) (emphasis added).

Rather, Plaintiffs sought only “declaratory relief and a remand as to NWP 12

itself.” (Doc. 52 at 2).

       So, remarkably, all parties are now on record acknowledging the significant

harms that will result from vacatur of NWP 12, which far outweigh any

unsubstantiated harms to species that might result from the Corps’ perceived

failure to undertake programmatic consultation when reissuing NWP 12. General

Condition (“GC”) 18 prohibits any action that “might affect” listed species or

designated critical habitat and ensures appropriate consultation under the

Endangered Species Act (“ESA”) occurs on a project-specific basis. If, as the

Court found, the protections already in place under the NWPs are insufficient

under Section 7 of the ESA, the incremental harm to species that programmatic

consultation would prevent is entirely speculative. The harm to the public that

results from vacatur of NWP 12, by contrast, is real, as acknowledged by all

parties.

       All parties thus concur that relief from the Court’s order is necessary. The

only dispute is how far that relief must go. The Federal Defendants seek a stay of

the Court’s order pending appeal, and the NWP 12 Coalition concurs in that

request. But if the Court reconsiders its remedy to conform to Plaintiffs’ original



                                          3
       Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 6 of 18



request, remand of NWP 12 without vacatur is the appropriate remedy under the

circumstances.

      B.     There Is No Rational Basis for Plaintiffs’ “Fix.”

      Plaintiffs propose their own solution to remediate the Court’s far-reaching

order, purporting to dictate which “utility line activities” authorized by NWP 12

are permissible, and which are not. But Plaintiffs never sought this relief, lack

standing to seek it, and there is no record support to justify Plaintiffs’ arbitrary

distinction. Indeed, Plaintiffs’ proposed “solution” only accentuates the problems

with the Court’s order.

      NWP 12 authorizes a category of “utility line activities” that meet Clean

Water Act (“CWA”) § 404(e)’s “minimal adverse environmental effects” standard.

Since 1977, NWP 12 has provided authorization for minor discharges of dredged

or fill material associated with “the construction, maintenance, repair, and removal

of utility lines and associated facilities in waters of the United States.” 82 Fed.

Reg. 1860, 1985-86 (Jan. 6, 2017). “Utility line” is defined to include electric,

telephone, internet, radio, and television cables, lines, and wires, as well as oil or

gas pipelines. Id. at 1985.

      Plaintiffs proffer that the Court could impose “a partial vacatur that applies

to the construction of new oil and gas pipelines,” but leaves in place use of NWP

12 for “non-pipeline construction activities as well as routine maintenance,



                                           4
       Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 7 of 18



inspection, and repair activities.” (Doc. 144 at 2). Plaintiffs’ proposed parsing of

this approved category of “utility line” activities suggests that some NWP 12-

authorized activities are okay, while others are not. But Plaintiffs never sought this

relief and, even if they had, there is no record to support it.

      Plaintiffs attempt to distinguish between construction of “major oil and gas

pipelines,” which they claim pose “severe” risks to species, and other activities

authorized by NWP 12, including construction of non-fossil fuel pipelines and

utility lines, which they claim “may pose less risk to species.” (Id. at 13, 14, 15).

But Plaintiffs have not explained (nor could they based on the record before the

Court) why “[p]rogrammatic consultation is needed to ensure that oil and gas

pipelines … will not cause cumulative adverse effects to listed species” (id. at 38-

39), but other activities authorized by NWP 12 do not raise this concern.

      Plaintiffs’ distinctions are without basis and inconsistent on their face. For

example, Plaintiffs contend that “the construction of major oil and gas pipelines

like Keystone XL – … not only pose a grave risk of oil spills but also affect

numerous waterbodies.” (Id. at 13). Clearly, gas pipelines do not pose a risk of oil

spills, and the substance of what a linear project transports or transmits does not

change the nature of the temporary impacts associated with constructing it. There

is no support, in the record or otherwise, to justify Plaintiffs’ asserted difference in

impacts from these activities.



                                            5
       Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 8 of 18



      C.     Plaintiffs Lack Standing.

      Plaintiffs never established standing to justify vacatur of NWP 12 and the

nationwide injunction. See WildEarth Guardians v. Jewell, 738 F.3d 298 (D.C.

Cir. 2013) (Plaintiffs bear the burden of showing they are entitled to relief).

Indeed, this is not surprising. Consistent with the remedy Plaintiffs sought, which

was limited to vacatur and injunctive relief as to the Keystone XL project,

Plaintiffs’ standing declarations focused on their members’ purported harm from

construction of the Keystone XL project. Notably, even now, “Plaintiffs agree that

their challenge focused on the Corps’ use of NWP 12 ‘to approve massive oil

pipelines like Keystone XL’ as particularly harmful.” (Id. at 25) (emphasis in

original).

      In light of their failure to demonstrate harm, Plaintiffs now take three tacks.

First, Plaintiffs attempt to draw an artificial distinction between nationwide vacatur

of NWP 12 and a nationwide injunction with the same effect. They then

incorrectly contend that they need not establish standing for nationwide vacatur of

NWP 12, while implicitly conceding that the record includes only alleged harms

sufficient to justify a narrow injunction relating to Keystone XL. Plaintiffs never

explain the distinction between the two remedies, because there is none. As the

Federal Defendants explain, standing is not dispensed in gross, even for vacatur of

rules under the APA.



                                           6
       Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 9 of 18



      Second, they attempt to remediate the Court’s overbroad order by

suggesting, without record support, that partial vacatur of NWP 12, limited to

construction of new oil and gas pipelines, would “redress[] the particular harms to

listed species set forth in Plaintiffs’ summary judgment briefs.” (Id. at 16). Yet

Plaintiffs’ proposed remedy is still overbroad because it would impact every oil

and gas pipeline constructed in the country.

      Third, in a belated and untimely effort to establish standing for the broad

vacatur of NWP 12 and injunctive relief awarded by the Court, which – of course –

they did not seek, Plaintiffs filed 15 outside-the-record declarations. (Id. at 26;

Docs. 144-1 to 144-15). These post-hoc declarations posit injuries to species and

waters from use of NWP 12 for proposed projects not in the record, not before the

Court, and well outside the Court’s jurisdiction.3 Certain declarants cite projects


      3 Plaintiffs argue that Intervenors’ “speculative assertions ‘do[] not constitute
irreparable injury,’” (Doc. 144 at 35 (citations omitted)), but the same can readily
be said of Plaintiffs’ speculative assertions of harm from proposed projects that
might rely on NWP 12, which are not part of the administrative record for
reissuance of NWP 12. See, e.g., Adams Decl. ¶ 5 (Doc. 144-1) (“The pipeline
could also contaminate the drinking water supply….”) (emphasis added); Devine
Decl. ¶ 8 (Doc. 144-4) (“construction of oil and gas pipelines under NWP 12 could
negatively affect these waterways”) (emphasis added); Dreher Decl ¶ 3 (Doc. 144-
5) (“We are worried that [contamination] could happen to our well….”) (emphasis
added); Reed Decl. ¶ 7 (Doc. 144-13) (relying on “map showing numerous oil and
gas pipelines proposed for transporting product across Texas,” and asserting these
proposals “would involve hundreds of water crossings and potential impacts to
threatened and endangered species ….”) (emphases added); Shaunesey Decl. ¶ 9
(Doc. 144-15) (expressing concern with pipeline’s “potential impacts on Virginia’s
environment and on wildlife, including endangered and other sensitive species.”)

                                           7
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 10 of 18



that already have been adjudicated by other courts; other declarants cite projects

subject to current challenges, which could be undermined by this Court’s order;

and yet other declarants cite projects that, if challenged, are subject to exclusive

jurisdiction in the Courts of Appeals pursuant to the Natural Gas Act. 15 U.S.C.

§ 717r(d)(1). The proponents of these projects, and the members of the public the

projects will serve, are not parties to the case and thus cannot respond to Plaintiffs’

asserted harms and the accuracy of those claims, nor can they explain the benefits

of the projects or the disruption an overbroad remedy might cause them.

Moreover, these assertions of harm are not relevant.

      Declarations submitted during briefing on a motion to stay cannot and do not

retroactively cure Plaintiffs’ lack of standing for the broad relief awarded. See

Frito-Lay, Inc. v. Willoughby, 863 F.2d 1029, 1035-56 (D.C. Cir. 1988) (“the

obligation of this Court is to look at the record before the District Court at the time

it granted the motion [for summary judgment], not at some later point”); Summers

v. Earth Island Inst., 555 U.S. 488, 495 n.*, 508 (2009) (declining to consider

standing affidavits submitted after decision as part of opposition to a motion to


(emphasis added). Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (holding
that standing must be based on an “injury in fact” that is “concrete and
particularized” and “actual or imminent, not conjectural or hypothetical”) (internal
quotation marks omitted); Mayfield v. United States, 599 F.3d 964, 970 (9th Cir.
2010) (holding that standing must be based on “imminent injury on account of the
defendant’s conduct,” and cannot be based on “speculation or ‘subjective
apprehension’ about future harm”).

                                           8
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 11 of 18



stay). As a result, even if they had requested it, Plaintiffs did not establish standing

to receive the broad remedies the Court issued. Plaintiffs’ belated declarations do

nothing more than confirm the overbreadth of the order.

      D.     Plaintiffs’ Proposed Narrowing of the Vacatur Fails to Address
             the Real and Significant Harms and Regulatory Uncertainty
             Created by the Order.

      The NWP 12 Coalition has explained, through detailed affidavits from each

of its members, the immediate and irreparable injuries the Coalition, its members,

and the public will suffer from vacatur of NWP 12. (Doc. 138 at 5-18). The

Coalition relies upon NWP 12 for a wide range of authorized utility line activities,

including maintenance, repair, and construction projects across the country. All of

these activities are necessary to ensure the continued safe, reliable, and affordable

delivery of energy, water, telecommunications, and other basic necessities to U.S.

consumers. The delay and expense resulting from the unavailability of NWP 12

harm not only the Coalition’s members, but the public at large and our nation’s

economy, energy security, energy diversity, and ability to respond to the current

pandemic.

      For example, vacatur of NWP 12 will cause immediate and serious delays

for new natural gas transmission pipeline projects and gas distribution main

replacement work, which threatens the ability of AGA members to provide safe

and reliable natural gas to customers, including hospitals, COVID-19 essential



                                           9
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 12 of 18



business, U.S. military bases, in new and growing markets. See Murray Aff. ¶¶ 10,

16 (Doc. 138-2). INGAA members, likewise, explained that vacatur of NWP 12

will delay critical and time-sensitive new natural gas pipeline construction such

that projects may miss the limited construction windows imposed by FERC, the

U.S. Fish and Wildlife Service, state agencies and others. See Dreskin Aff. ¶¶ 14,

26, 27 (Doc. 138-3). Such delays threaten the reliability of our nation’s natural gas

pipeline system and significantly harm the Coalition’s members’ ability to meet the

growing energy needs of customers. (Id.). AOPL members explained that vacatur

of NWP 12 will cause significant permitting delays for the construction of new

pipeline projects that are necessary to meet the growing energy demand and

enhance our Nation’s energy security, and to ensure the integrity and safety of their

pipelines. See Black Aff. ¶¶ 6, 12, 13, 18 (Doc. 138-1). And, an API member that

recently entered into a five-year contract requiring construction of a new pipeline

to deliver propylene to a customer under a set delivery date, in reliance on the

availability of NWP 12, stands to be in breach of contract and lose significant

business opportunities if NWP 12 is unavailable. See Rorick Aff. ¶ 16 (Doc. 138-

5).

      Plaintiffs point to the existence of individual permits as an alternative means

to authorize new construction of oil and gas pipelines. But the potential

availability of individual permits at some undetermined time in the future does not



                                         10
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 13 of 18



ameliorate the harms caused by vacatur of NWP 12. Permitting delays, for

example, will cause significant delays in a project schedule, resulting in

“commercial harm to the company, its shippers, the affected downstream customer,

and, ultimately, the broader economy.” Rorick Aff. ¶ 15 (Doc. 138-5). Moreover,

permitting delays that cause a project to suspend construction activities will result

in millions of dollars of unrecoverable additional construction costs because,

among other things, contractors must be reimbursed for time and material costs for

labor, equipment, materials, and subcontractors. Black Aff. ¶ 16 (Doc. 138-1).

      Plaintiffs’ attempt to narrow the vacatur of NWP 12 does not and cannot

cure the loss of streamlined CWA authorization caused by the order, which impairs

the Coalition’s members’ ability to meet their public service obligations to provide

energy that is essential to our nation’s security, public health and safety, economic

viability, and way of life.

      E.     Vacatur of NWP 12 Is Not Warranted Under these
             Circumstances.

      Although the NWP 12 Coalition does not agree with the Court’s

determination that programmatic consultation is required, if the Court reconsiders

its order, any remedy imposed should be limited to remand without vacatur. The

Court abused its discretion in vacating NWP 12. (Doc. 131 at 10-11; Doc. 138 at

18-23). As explained in the NWP 12 Coalition’s memorandum, if a court finds an

agency action unlawful, it should remand the matter to the agency for further


                                          11
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 14 of 18



action. See Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985). Vacatur

of NWP 12 was not warranted here because “[w]hether agency action should be

vacated depends on how serious the agency’s errors are ‘and the disruptive

consequences….’” Cal. Cmtys. Against Toxics v. U.S. EPA, 688 F.3d 989, 992

(9th Cir. 2012) (per curiam).

      The Federal Defendants have explained that the error identified by the Court

is not serious enough to require vacatur. (Doc. 131 at 11-12). The Court held that

programmatic consultation is required. While the Coalition does not concede that

is correct, the Services’ regulations confirm that “Section 7 of the [ESA] provides

significant flexibility for Federal agency compliance….” 84 Fed. Reg. 44,976,

44,996 (Aug. 27, 2019). Indeed, for “a collection of agency actions that would

otherwise be subject to individual consultation[s],” such as the NWPs,

“programmatic consultation would be considered an optional form of section 7

compliance.” Id. Ultimately, “programmatic consultations are flexible

consultation tools that may be developed based on the circumstances of the

proposed action.” Id. at 45,001. The Corps’ perceived failure to undertake

voluntary programmatic consultation results in no harm to species. Either

activities authorized by NWP 12 have no effect on species or designated critical

habitat, or they undergo the appropriate consultation process under GC 18.




                                         12
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 15 of 18



      Moreover, as to the equities, vacatur of NWP 12 is extremely disruptive to

the Corps, NWP 12 Coalition and its members, and the public at large. The Order

impacts the use of NWP 12 for any utility line project across the country, including

those that have nothing to do with the ESA. See Moyer Decl. ¶ 6 (Doc. 131-1).

Either projects have no effect on species, or they have undergone the appropriate

consultation process under GC 18. Therefore, there is no evidence of any harm to

any species.

      Under the circumstances, balancing the harms, the injuries to the public and

the Corps from the broad remedy entered by the Court are significant and extend

nationwide and across numerous industries (many of which are not before the

Court). Plaintiffs’ alleged harms, on the other hand, relate to a specific project

(Keystone XL) that has not yet been authorized by the Corps. Accordingly, the

vacatur of NWP 12 is not warranted, is contrary to the public interest, and amounts

to an abuse of discretion.

II.   Conclusion.

      The NWP 12 Coalition respectfully requests the Court grant the Federal

Defendants’ Motion for Partial Stay Pending Appeal.

Date: May 8, 2020                          Respectfully submitted,

                                           /s/ Karma B. Brown
                                           Deidre G. Duncan (Pro hac vice)
                                           Karma B. Brown (Pro hac vice)
                                           HUNTON ANDREWS KURTH LLP


                                          13
Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 16 of 18



                                2200 Pennsylvania Avenue, NW
                                Washington, DC 20037
                                (202) 955-1500
                                dduncan@HuntonAK.com
                                kbbrown@HuntonAK.com

                                /s/ Brianne C. McClafferty
                                William W. Mercer
                                Brianne McClafferty
                                HOLLAND & HART LLP
                                401 North 31st Street, Suite 1500
                                Billings, MT 59101
                                (406) 252-2166
                                wwmercer@hollandhart.com
                                bcmcclafferty@hollandhart.com

                                Counsel for Defendant-Intervenors
                                American Gas Association, American
                                Petroleum Institute, Association of Oil
                                Pipe Lines, Interstate Natural Gas
                                Association of America, and National
                                Rural Electric Cooperative Association




                              14
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 17 of 18



                           Certificate of Compliance

      I certify that this NWP 12 Coalition’s Reply in Support of Federal

Defendants’ Motion for Partial Stay Pending Appeal complies with the

requirements of Local Rule 7.1(d)(2)(B) and contains 3,112 words, excluding the

parts exempted by Local Rule 7.1(d)(2)(E), according to the word count calculated

by Microsoft Word 2016.

                                         /s/ Karma B. Brown
      Case 4:19-cv-00044-BMM Document 150 Filed 05/08/20 Page 18 of 18



                              Certificate of Service

      I hereby certify that on May 8, 2020, I filed the above pleading with the

Court’s electronic case management system, which caused notice to be sent to

counsel for all parties.

                                         /s/ Karma B. Brown
